DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election

This application contains claims directed to the following patentably distinct species:
Species Election 1: Applicant is required to choose a pick one cancer from claims 2-8. 
Species Election 2: Claims 17 and 62 are drawn to a number of IL4/IL13 pathway inhibitors and applicants are required to elect one. Should applicant elect anti-IL4 antibody (claim 18), applicant must elect an anti-IL4 antibody from claims 30 and 63. Should applicant elect anti-IL13 antibody (claim 19) applicant must elect an anti-IL13 antibody from the claims 30 and 63. Should applicant elect IL4/IL13 bispecific antibody applicant must elect an IL4/IL13 bispecific antibody from claims 30 and 63. Should applicant elect an anti-IL4R antibody applicant must elect one antibody from claims 23, 28, 30 and 63.   
Species Election 3: Claims 31 and 65 are drawn to a number of PD-1 inhibitors and applicants are required to pick one. Should applicant elect an anti-PD-1 antibody (claim 31), applicant must elect an anti-PD-1 antibody from claims 32-34, 37-38 and 39. Should the applicant elect an anti-PD-L1 antibody (claim 31), applicant must elect an anti-PD-L1 antibody from claim 40. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 41-61 and 67-70 are generic. Claims 1-4, 8-70 are generic for cancers. Claims 1-17, 30-70 are generic for IL4/IL13 inhibitors.  Claims 1-31 and 41-63 and 67-70 are generic for PD-1 inhibitors. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status
in the art in view of their different classification.
(b) the species or groupings of patentably indistinct species have acquired a separate status
in the art due to their recognized divergent subject matter.
(c) the species or groupings of patentably indistinct species require a different field of search
(e.g., searching different classes/subclasses or electronic resources, or employing different
search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 8:00 AM-5:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.D./               Examiner, Art Unit 1647                     
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647